DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “an oxygen supply unit” (claim 1, line 2), “a canister containing a chemical for generating oxygen” (claim 2, line 2), “an oxygen cylinder” (claim 3, line 2), “a bi-directional chemical canister system for generating oxygen and removing carbon dioxide” (claim 4, lines 2-3), “a second chemical for absorbing carbon dioxide” (claim 5, line 2), “a chemical for absorbing carbon dioxide” (claim 6, line 2),  and “a visual indicator” (claim 13, line 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases that are implied (i.e., the term “is disclosed” in line 2 and “is also disclosed” in lines 5-6 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 10 is objected to because of the following informalities:   
In Claim 10, line 2, the term “the serviceability” is suggested to be changed to --a serviceability-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “an oxygen supply unit” (claim 1, line 2, “oxygen supply” is a function and generic placeholder is “unit”) and “a compliance system that monitors operational parameters of the breathing apparatus when oxygen is not being supplied by the oxygen supply unit” (claim 1, lines 3-4). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the limitation “a breathing apparatus” (line 3) is unclear if the breathing apparatus is the same as or additional to the “breathing apparatus” being claimed in line 1. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
          
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obenchain (2014/0152468).
	Regarding claim 1, Obenchain discloses a breathing apparatus (entire apparatus shown in fig. 26) comprising: an oxygen supply unit (10’, fig. 26); and a compliance system (270/168 and 274, see fig. 23 and fig. 26, paragraphs 0150-0151) that monitors operational parameters of the breathing apparatus when oxygen is not being supplied by the oxygen supply unit (see paragraphs 0117-0118, Obenchain discloses that when the primary reservoir pressure error signal is received by a central microprocessor 270, the response would be to generate a reservoir changeover signal, the central microprocessor 270 then routes the changeover signal to the central transceiver 266 for transmission to a changeover transceiver 272 situated at a changeover/reservoir pressure monitor module 274, the changeover/reservoir pressure monitor module 274 is engaged to a reserve gas reservoir such as a reserve gas cylinder 10’, furthermore, see paragraph 0144, Obenchain discloses that changeover signal can be generated in response to a gas flow error signal for oxygen concentrator, wherein the oxygen concentrator 416 is a primary reservoir and the oxygen supply unit 10’ is a reserve, therefore, the compliance system is monitoring operational parameters of the breathing apparatus when oxygen is not being supplied by the oxygen supply unit (10’), see paragraphs 0174-0178 for reference). 
	Regarding claim 3, Obenchain discloses that the oxygen supply unit (10’) comprising an oxygen cylinder (see paragraphs 0122 and 0185, Obenchain discloses that the reserve gas 10’ is a reserve gas cylinder, see paragraph 0065, Obenchain discloses oxygen is stored under pressure in the cylinder 10 and discloses that oxygen is provided to the user therefore, the cylinder of the reserve cylinder 10’ would be oxygen).
Claims 1, 3, 7-10, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (6,000,395).
	Regarding claim 1, Brown discloses a breathing apparatus (entire device 10 shown in figs. 1 and 2, see col 6, lines 34-64) comprising: an oxygen supply unit (60 or 70, see figs. 2 and 3, col 8, lines 40-54 and col 9, line 52 to col 10, line 16); and a compliance system (see computer processor 38 and baseline comparator 36 and helmet sensors, 44, 50, 52, 54, fig. 2) that monitors operational parameters of the breathing apparatus when oxygen is not being supplied by the oxygen supply unit (see col 8, lines 3-67 and col 9, lines 1-36, Brown discloses a plurality of sensors for measuring skin temperature, amount or level of oxygen in atmosphere, snow weight and for measuring noise, which are considered as operational parameters since the measurements are part of the apparatus and are part of the operation of the apparatus, furthermore, the different parameters are unrelated to the oxygen being sent to the user, therefore, it would be monitored when oxygen is not being supplied by the oxygen supply unit, alternatively, if the user choose to close off the oxygen supply tank or breathe in such a manner that there is no demand for oxygen to be supplied, the measurements would still be monitored, as shown in fig. 2 and throughout the disclosure, there is no disclosure stating that the helmet sensors 44, 50, 52, 54 are connected to the oxygen supply 60 in order to control the oxygen supply, alternatively, the compliance system can be interpreted as 38, 36 and 48, Brown discloses that sensor 48 is for measuring oxygen of surrounding atmosphere and when the received signal indicate that oxygen level is below a predefined critical value, the computer/processor 38 will automatically cause oxygen to be supplied, therefore, the sensor 48 must monitor the operation parameter when oxygen is not being supplied in order to determine when to supply oxygen). 
	Regarding claim 3, Brown discloses that the oxygen supply unit (70, see figs. 2 and 3, col 8, lines 40-54 and col 9, line 52 to col 10, line 16) comprises an oxygen cylinder (see oxygen supply tank 70 in fig. 3, the tank is in the shape of a cylinder). 
	 Regarding claim 7, Brown discloses that the compliance system comprises: at least one sensor associated with the breathing apparatus, wherein the compliance system processes signals received from the at least one sensor to determine a status of the breathing system (see col 8, lines 3-67 and col 9, lines 1-36, Brown discloses a plurality of sensors for measuring respiration and snow weight and for measuring noise, these are all parameters measured by sensor of the breathing apparatus, which is interpreted as status of the breathing apparatus, since the sensors of the apparatus are the point where the apparatus experience the different state surrounding the apparatus, furthermore, Brown discloses microprocessor 34 for processing sensor signals, see col 11, line 58 to col 13, line 19). 
	Regarding claim 8, Brown discloses that the at least one sensor is an impact sensor (see col 8, lines 3-67 and col 9, lines 1-36, Brown discloses a plurality of sensors for measuring skin temperature, amount or level of oxygen in atmosphere, snow weight and for measuring noise, which are considered as operational parameters since the measurements are part of the apparatus and are part of the operation of the apparatus, Brown discloses in col 3, lines 29-35 that the device include sensor device for detecting impact of a large amount of snow atop the user).
	Regarding claim 9, Brown discloses that the compliance system further comprises: a data interface that outputs the status of the breathing apparatus as a data signal (see 62 in fig. 2, see col 9, lines 6-44, Brown discloses data interface 62 for transmitting distress signal which would indicate the location of the user, see col 13, lines 9-19, the signal would need to have data in order for a location to be indicated to the receiver). 
	Regarding claim 10, Brown discloses that the signal comprises information relevant to the serviceability of the breathing apparatus (see the rejection to claim 9, the data signal includes data as to the location, the location can be used to locate in order to provide service to the user and the apparatus, alternatively, the signal can be used to service the device, for example, if the signal gave the receiver an incorrect location during a testing phase, this would be relevant to serviceability since it allows the user and receiver to determine that there is an error in the device that needs to be serviced, furthermore, just the fact that the receiver receives a signal would indicate that service is not needed in that regard). 
	 Regarding claim 16, Brown discloses that there is an external reader in communication with the compliance system (see 62 in fig. 2, see col 9, lines 6-44, Brown discloses data interface 62 for transmitting distress signal which would indicate the location of the user, see col 13, lines 9-19, the signal would need to have data in order for a location to be indicated to the receiver, to determine the location of the user remotely, there would be an external reader).
	 Regarding claim 17, Brown discloses a method of monitoring a breathing apparatus (entire device 10 shown in fig. 1 and 2, see col 6, lines 34-64, furthermore, Brown discloses in col 8, lines 3-67 and col 9, lines 1-36 that the device would monitor parameter such as snow weight on the apparatus, therefore, it is a method of monitoring a breathing apparatus) capable of supplying oxygen (see oxygen source 70, fig. 2), the method comprising: using a plurality of sensors associated with a breathing apparatus (entire device 10 shown in figs. 1 and 2), using a plurality of sensors associated with a breathing apparatus to sense parameters relevant to an operational status of the breathing apparatus when the breathing apparatus is not supplying oxygen (see col 8, lines 3-67 and col 9, lines 1-36, Brown discloses a plurality of sensors for measuring skin temperature, amount or level of oxygen in atmosphere, snow weight and for measuring noise, which are considered as operational parameters since the measurements are part of the apparatus and are part of the operation of the apparatus, furthermore, the different parameters are unrelated to the oxygen being sent to the user, therefore, it would be monitored when oxygen is not being supplied by the oxygen supply unit, alternatively, if the user choose to close off the oxygen supply tank or breathe in such a manner that there is no demand for oxygen to be supplied, the measurements would still be monitored, as shown in fig. 2 and throughout the disclosure, there is no disclosure stating that the helmet sensors 44, 50, 52, 54 are connected to the oxygen supply 60 in order to control the oxygen supply, alternatively, the compliance system can be interpreted as 38, 36 and 48, Brown discloses that sensor 48 is for measuring oxygen of surrounding atmosphere and when the received signal indicate that oxygen level is below a predefined critical value, the computer/processor 38 will automatically cause oxygen to be supplied, therefore, the sensor 48 must monitor the operation parameter when oxygen is not being supplied in order to determine when to supply oxygen), and processing signals from the sensors to produce an output signal representative of the operational status of the breathing apparatus (see col 8, lines 3-67 and col 9, lines 1-36, Brown discloses a plurality of sensors for measuring respiration and snow weight and for measuring noise, these are all parameters measured by sensor of the breathing apparatus, which is interpreted as status of the breathing apparatus, since the sensors of the apparatus are the point where the apparatus experience the different state surrounding the apparatus, furthermore, Brown discloses microprocessor 34 for processing sensor signals, see col 11, line 58 to col 13, line 19).
	Regarding claim 18, Brown discloses that the processing step is performed by a controller (microprocessor 34, see col 11, line 58 to col 13, line 19) configured to receive signals from the sensors and to produce an output signal representative of parameters sensed by the sensors (see col 8, lines 3-67 and col 9, lines 1-36 and see col 11, line 58 to col 13, line 19, Brown discloses microprocessor processing signals from the sensor, in order to provide a control of the apparatus, such as respiration sensor being utilized to start oxygen delivery, and snow weight sensor measured if the user is covered by snow in order to send out distress signals, therefore, there would be an output signal representative of parameters sensed by the sensors). 
	Regarding claim 19, Brown discloses the step of transmitting the output signal to a unit external to the breathing apparatus (see col 9, lines 6-44, Brown discloses data interface 62 for transmitting distress signal which would indicate the location of the user, see col 13, lines 9-19, the signal would need to have data in order for a location to be indicated to the receiver, to determine the location of the user remotely, there would be an external reader). 
	
Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (6,000,395) in view of Vigier (2014/0248195).
Regarding claim 2, Brown discloses an oxygen supply unit, but fails to disclose that the oxygen supply unit comprises a canister containing a chemical for generating oxygen.
However, Vigier teaches an oxygen supply unit (entire device shown in fig. 4) comprises a canister containing a chemical for generating oxygen (see canister 4, fig. 1, paragraphs 0067-0069, Vigier discloses a canister that contains a chemical, see paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen supply unit of Brown to be an oxygen supply unit that comprises a canister containing a chemical for generating oxygen as taught by Vigier for the purpose of providing a portable and safe oxygen supply unit that provides long duration, high flow rate oxygen for safe use in extreme conditions or emergency situations (see paragraph 0002 of Vigier). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (6,000,395) in view of Winkler (4,440,166).
Regarding claim 4, Brown fails to disclose that the oxygen supply unit comprises a bi-directional chemical canister system for generating oxygen and removing carbon dioxide. 
However, Winkler teaches an oxygen supply unit (4, 5, 6, and 1 and associated structures within 1, see fig. 1) comprises a bi-directional chemical canister system (1 and associated structures within 1, fig. 1) for generating oxygen and removing carbon dioxide (see col 3, line 43 to col 4, line 51, Winkler discloses a bi-directional canister system comprising a carbon dioxide absorber 8 and an oxygen tank 9, furthermore, to remove carbon dioxide the material being used would have to contain a chemical, since everything comprise a chemical).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen supply unit of Brown to be a bi-directional chemical canister system as taught by Winkler for the purpose of allowing the user to reuse the oxygen being exhaled by the user, thereby, extending the amount of oxygen being supplemented. 
If there is any doubt that the carbon dioxide of Winkler is a chemical that absorbs chemical in order to classify the oxygen system as a chemical canister system, the examiner takes official notice that it is well known within the respiratory art that chemical is used to absorb carbon dioxide.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (6,000,395) in view of Vigier (2014/0248195) as applied to claim 2 above, and further in view of Winkler (4,440,166).
Regarding claim 5, the modified Brown discloses a canister containing a chemical for generating oxygen, but fails to disclose a second chemical for absorbing carbon dioxide.
However, Winkler teaches an oxygen supply unit (4, 5, 6, and 1 and associated structures within 1, see fig. 1) comprises a bi-directional chemical canister system (1 and associated structures within 1, fig. 1) for generating oxygen and removing carbon dioxide comprising a chemical for absorbing carbon dioxide (see col 3, line 43 to col 4, line 51, Winkler discloses a bi-directional canister system comprising a carbon dioxide absorber 8 and an oxygen tank 9, furthermore, to remove carbon dioxide the material being used would have to contain a chemical, since everything comprise a chemical).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen supply unit of the modified Brown to be a bi-directional system having a chemical for absorbing carbon dioxide as taught by Winkler for the purpose of allowing the user to reuse the oxygen being exhaled by the user, thereby, extending the amount of oxygen being supplemented. 
	After the modification, the canister containing a chemical of Vigier would be a first chemical, and the chemical being used to absorb the carbon dioxide (see 8 of Winkler) would be the second chemical. 
	If there is any doubt that the carbon dioxide of Winkler is a chemical that absorbs chemical, the examiner takes official notice that it is well-known within the respiratory art that chemical is used to absorb carbon dioxide. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (6,000,395) in view of Winkler (4,440,166).
Regarding claim 6, Brown fails to disclose a chemical for absorbing carbon dioxide.
However, Winkler teaches an oxygen supply unit (4, 5, 6, and 1 and associated structures within 1, see fig. 1) comprises a bi-directional chemical canister system (1 and associated structures within 1, fig. 1) for generating oxygen and removing carbon dioxide comprising a chemical for absorbing carbon dioxide (see col 3, line 43 to col 4, line 51, Winkler discloses a bi-directional canister system comprising a carbon dioxide absorber 8 and an oxygen tank 9, furthermore, to remove carbon dioxide the material being used would have to contain a chemical, since everything comprise a chemical).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen supply unit of the modified Brown to be a bi-directional system having a chemical for absorbing carbon dioxide as taught by Winkler for the purpose of allowing the user to reuse the oxygen being exhaled by the user, thereby, extending the amount of oxygen being supplemented. 
If there is any doubt that the carbon dioxide of Winkler is a chemical that absorbs chemical in order to classify the oxygen system as a chemical canister system, the examiner takes official notice that it is well known within the respiratory art that chemical is used to absorb carbon dioxide.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (6,000,395) in view of Parkulo (7,263,379).
Regarding claim 11, Brown fails to disclose that the data signal further comprises an identifier unique to the breathing apparatus.
However, Parkulo teaches a data signal comprising an identifier unique to the breathing apparatus (see claims 26 and 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data signal of Brown to have a unique identifier as taught by Brown for the purpose of allowing the receiver to identified and recognize a specific breathing apparatus such that location data can be accurately associated with that specific breathing apparatus. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (6,000,395) in view of Al-Ali (2001/0045509).
Regarding claim 12, Brown discloses that the breathing apparatus is capable of being serviced (see rejection to claim 10), and further discloses a plurality of sensors (col 8, lines 3-67 and col 9, lines 1-36 and fig. 2, as shown, there are skin temperature sensor, respiration, O2 volume etc.), but fails to disclose that the compliance system determines the serviceability of the breathing apparatus based on a time measurement. 
However, Al-Ali teaches a compliance system that determines the serviceability of an apparatus based on a time measurement, by determine when a service life of a sensor has expired and should be replaced (see paragraph 0039, Al-Ali discloses that a timer 205 provides a signal to the sensor life indicator 210, such that the sensor life indicator 210 produces an indication that the sensor 200 has expired and should be replaced). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and the apparatus of Brown to have the compliance system  that determines the serviceability of the breathing apparatus of Brown based on a time measurement for the sensors of Brown as taught by Al-Ali for the purpose of improving accuracy of the device and the safety of the user by allowing the user to service the apparatus by replacing out of dated sensor. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (6,000,395) in view of Montenero (2010/0081411).
Regarding claim 13, Brown discloses that the plurality of sensors processes signals received from the plurality of sensors to determine a status of the breathing apparatus (see col 8, lines 3-65 and col 9, lines 1-36, Brown discloses sensors for measuring snow weight or skin temperature or measuring respiration, these are all parameters measured by sensor of the breathing apparatus, which is interpreted as status of the breathing apparatus, since the sensors of the apparatus are the point where the apparatus experience the different state surrounding the apparatus), but fails to disclose that the status is displayed on a visual indicator. 
	However, Montenero teaches displaying statuses measured from sensors on a visual display (paragraph 0018, Montenero discloses that temperature readout can be displayed and further discloses a temperature detector RTD). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different statuses of the apparatus of Brown to be displayed on a visual indicator as taught by Montenero for the purpose of allowing the user to have a better understanding of the different parameters that the apparatus and user are experiencing, thereby increasing user safety and user’s awareness. 
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Brown (6,000,395) or, in the alternative, under 35 U.S.C. 103 as obvious over Brown (6,000,395) in view of Winkler (4,440,166).
Regarding claim 14, Brown discloses that the apparatus is a closed-circuit breathing apparatus (see col 6-col 13, and fig. 1, the entire device is electronic and is portable, that communicated wirelessly to a receiver, therefore, the apparatus is a closed-circuit breathing apparatus). However, if there is any doubt that the breathing apparatus can be considered as a closed-circuit breathing apparatus.  
Winkler teaches a breathing system (4, 5, 6, and 1 and associated structures within 1, see fig. 1) comprising an oxygen supply unit (4, 6, and 1 and associated structures within 1, see fig. 1) that comprises a bi-directional chemical canister system (1 and associated structures within 1, fig. 1) for generating oxygen and removing carbon dioxide, wherein the breathing apparatus is a closed-circuit breathing apparatus (see col 3, line 43 to col 4, line 51, Winkler discloses a bi-directional canister system comprising a carbon dioxide absorber 8 and an oxygen tank 9, furthermore, to remove carbon dioxide the material being used would have to contain a chemical, since everything comprise a chemical).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen supply unit of Brown to be the oxygen supply unit comprising a bi-directional chemical canister system as taught by Winkler for the purpose of allowing the user to reuse the oxygen being exhaled by the user, thereby, extending the amount of oxygen being supplemented. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (6,000,395) in view of Winkler (4,440,166).
Regarding claim 15, Brown discloses that the breathing apparatus is a self-rescuer emergency breathing apparatus (see col 6-col 13, and fig. 1, the entire device is electronic and is portable, that communicated wirelessly to a receiver and provides oxygen/water to the user during an avalanche, therefore, depending on how trapped the user, the device would be a self-rescuer emergency breathing apparatus), but fails to disclose that the breathing apparatus is a recycling self-rescuer emergency breathing apparatus. 
Winkler teaches a breathing system (4, 5, 6, and 1 and associated structures within 1, see fig. 1) comprising an oxygen supply unit (4, 6, and 1 and associated structures within 1, see fig. 1) that comprises a bi-directional chemical canister system (1 and associated structures within 1, fig. 1) for generating oxygen and removing carbon dioxide, wherein the breathing apparatus is a closed-circuit breathing apparatus (see col 3, line 43 to col 4, line 51, Winkler discloses a bi-directional canister system comprising a carbon dioxide absorber 8 and an oxygen tank 9, furthermore, to remove carbon dioxide the material being used would have to contain a chemical, since everything comprise a chemical).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen supply unit of Brown to be the oxygen supply unit comprising a bi-directional chemical canister system as taught by Winkler for the purpose of allowing the user to reuse the oxygen being exhaled by the user, thereby, extending the amount of oxygen being supplemented. 
After the modification, the breathing apparatus would have the function of recycling exhaled air. 
          Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (5,396,885) in view of Isaacson (4,328,798).
Regarding claim 1, Nelson discloses a breathing apparatus (entire apparatus 1 in fig. 1, Col 2, lines 35-45) comprising: an oxygen supply unit (6, 23, 22, 16, 20, 27, 25, 39, see fig. 1, cols 2-3); and a compliance system (60, 32, 18, 38, 61, 48, 49, 50, 51, see figs. 1 and 6, col 3, lines 61-68 and col 4, lines 1-39) that monitors operational parameters of the breathing apparatus (col 3, lines 61-68 and col 4, lines 1-39, Nelson discloses a system for monitoring the pressure level based on pressure switch 32), Nelson further discloses quick disconnector (22), but fails to disclose that the compliance system monitors operational parameters of the breathing apparatus when oxygen is not being supplied by the oxygen supply unit.
However, Isaacson teaches a quick disconnector having a check valve to close the passage of gas flowing through the quick disconnector in the disconnected state (see connector 44 and 46, figs. 2-3, col 2, lines 42-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick disconnector 22 of Nelson to be the quick disconnector of Isaacson for the purpose automatically closing the passage of oxygen when the masks are not connected to the manifold, thereby, conserving oxygen and allowing one port to be used without needing to connect all four ports to four masks. 
The modified Nelson discloses that the compliance system monitors operational parameters of the breathing apparatus when oxygen is not being supplied by the oxygen supply unit (after the modification, when the entire device is on, and when no masks are attached to the 4 ports 22 of Nelson modified to be 44/46 of Isaacson, the pressure switch would still monitor the pressure within the high pressure manifold, since Nelson discloses that the pressure switch is for measuring pressure within the manifold, therefore, the compliance system would monitor operational parameters of the breathing apparatus when oxygen is not being supplied by the oxygen supply unit).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 7, and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent Application No. 10,549,132. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claims 1, 7 and 10 are a broader version of the patented claim 1 (i.e., the instant claims 1, 7 and 10 do not include case containing at least a chemical as in the patented claim 1). In the instant claims 1, 7, and 10, the system is included in the patented claim 1. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 1, 7 and 10 do not differ in scope form the patented claim 1. 
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of US Patent Application No. 10,549,132. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 8 is a broader version of the patented claim 5 (i.e., the instant claim 8 does not include case containing at least a chemical as in the patented claim 5). In the instant claim 8, the system is included in the patented claim 5. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 8 does not differ in scope form the patented claim 5. 
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of US Patent Application No. 10,549,132. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 9 is a broader version of the patented claim 3 (i.e., the instant claim 9 does not include case containing at least a chemical as in the patented claim 3). In the instant claim 9, the system is included in the patented claim 3. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 9 does not differ in scope form the patented claim 3. 
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent Application No. 10,549,132. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 12 is a broader version of the patented claim 2 (i.e., the instant claim 12 does not include case containing at least a chemical as in the patented claim 2). In the instant claim 12, the system is included in the patented claim 2. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 12 does not differ in scope form the patented claim 2. 
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of US Patent Application No. 10,549,132. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 16 is a broader version of the patented claim 3 (i.e., the instant claim 16 does not include case containing at least a chemical as in the patented claim 3). In the instant claim 16, the system is included in the patented claim 3. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 16 does not differ in scope form the patented claim 3. 
Claims 17-19 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-11 of US Patent Application No. 10,549,132. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claims 17-19 are a broader version of the patented claims 9-11 (i.e., the instant claims 17-19 do not include a case or the processing of signals from the sensors to produce an output signal representative of the serviceability of the breathing apparatus during the storage of the breathing apparatus prior to the generation of the oxygen by the chemical as in the patented claims 9-11). In the instant claims 17-19, the system is included in the patented claims 9-11. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 17-19 do not differ in scope form the patented claims 9-11.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niemann (2007/0084463) is cited to show a device having a chemical oxygen generator and a carbon dioxide removal. 
Ross (2009/0081115) is cited to show a chemical oxygen generator. 
Dec (2013/0226021) is cited to show a hydration monitor comprising humidity sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785